Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 01, 2021 has been entered.  
Claims 1-20 are currently pending and directed toward TECHNIQUES FOR DETERMINING THREAT INTELLIGENCE FOR NETWORK INFRASTRUCTURE ANALYSIS.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance in view of Applicant's remarks in the response filed on February 01, 2021:
As to claims 1, 9 and 15, Applicant monitoring network data communicated across a network as the network data is communicated across the network between one or more data sources and one or more client devices among a plurality of client devices, the network data received from a plurality of agents, each agent of the plurality of agents installed on a respective client device among the plurality of client devices and captures the network data originating from 
In addition to already cited by Examiner prior art references: 
US Patent No. 9,021,260 by Falk et al. discloses the analysis information items may be automatically associated with the file data item, and a user interface may be generated in which the various analysis information items are presented to a human analyst such that the analyst may quickly and efficiently evaluate the file data item. For example, the analyst may quickly determine one or more characteristics of the file data item, whether or not the file data item is malware, and/or a threat level of the file data item.
US Patent Application Publication No. 2007/0217371 by Sinha discloses distributed monitoring of a wireless network using a plurality of wireless client devices in communication with the wireless network.
US Patent Application Publication No. 2011/0225142 by McDonald discloses A process controller controls a plurality of data analysis processes, each data analysis process associated with one of a plurality of analysis functions related to web site security and integrity, and each data analysis process is adapted to identify data relevant for its associated analysis function from within the data set for analysis. An analyser aggregates the data identified by each of the data analysis processes, and analyses the aggregated data to perform each of the analysis functions to identify indications of any potential security and integrity problems. A report of potential security problems can be automatically generated from the analysed data.
US Patent Application Publication No. 2014/0189864 by Wang et al. discloses analyzing content extracted from web pages by a static crawler to determine whether respective web pages are members of a malware distribution network.
US Patent Application Publication No. 2014/0380482 by Thomas et al. discloses requesting, by the internet browser, data from a web page, and performing, using one or more analysis tools, analysis on the web page. In the method, performing analysis on the web page includes performing monitoring and recording of system application programming interface (API) calls, and creating software objects associated with the web page.
US Patent Application Publication No. 2017/0006054 by STIANSEN discloses monitors a plurality of sources of risky activities, crawls on computer networks to scan the risky activities, visualizes the risky activities, and detects and prevents risky activities.
The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, teaches all the limitations of independent claims as currently presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLEG KORSAK/
Primary Examiner, Art Unit 2492